Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 4 August 1781
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


                        
                            Sir,
                            at Camp August the 4th 1781.
                        
                        By the Last Letter that I have received from Mr De Choisy, it appears that the Boston Militia are very slow
                            in their moving down to Rhode island. I beg of your Excellency to write again to his Excellency Governor Hancock, to
                            desire him to make them be in a greater hurry. We are now in a time very decisive and Interesting! In a month’s time, the
                            Superiority of the seas will be decided between the two fleets, and if Rodney was to arrive first, it would be Suitable
                            and very interesting to the common cause, that our fleet at Rhode island Be supported by all the possible endeavours of
                            Land forces untill the arrival of Count de Grasse. I am with respect and personal attachment Sir, Your Excellency’s most
                            obedient and most humble servant
                        
                            le Cte de Rochambeau
                        
                    